Name: Council Regulation (ECSC, EEC, Euratom) No 1578/85 of 10 June 1985 amending the conditions of employment of other servants of the European Communities
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  defence;  social protection
 Date Published: nan

 13 . 6. 85 Official Journal of the European Communities No L 154/1 I (Acts whose publication is obligatory) COUNCIL REGULATION ECSC, EEC, EURATOM) No 1578/85 of 10 June 1985 amending the conditions of employment of other servants of the European Communities fixed period may be renewed not more than once for a fixed period. Any further renewal shall be for an indefinite period.' Article 3 The first paragraph of Article 11 is replaced by the following : 'The provisions of Articles 11 to 26 of the Staff Regulations, concerning the rights and obligations of officials, shall apply by analogy. However, where a member of the temporary staff holds a contract for a fixed period, the duration of leave on personal grounds referred to in the second paragraph of Article 15 of the Staff Regulations shall be limited to the remainder of the term of the contract.' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 24 thereof, Having regard to the proposal from the Commission, submitted after consulting the Staff Regulations Committee, Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Court of Justice, Whereas Articles 2 and 3 of Regulation (EEC, Euratom, ECSC) No 259/68 (2), as last amended by Regulation (ECSC, EEC, Euratom) No 420/85 (3), lay down the Staff Regulations of officials and the condi ­ tions of employment of other servants of the European Communities respectively ; whereas it is for the Council, acting by a qualified majority on a proposal from the Commission and after consulting the other institutions concerned, to amend the Staff Regulations and the conditions of employment ; Whereas, in the light of experience gained in applying the said Staff Regulations and the said conditions of employment, certain provisions of the conditions of employment should be amended, notably in respect of research staff, HAS ADOPTED THIS REGULATION : Article 1 The conditions of employment of other servants of the European Communities are hereby amended in accor ­ dance with the following Articles. Article 2 The following paragraph is added to Article 8 : The contracts of temporary staff to whom Article 2 (a) or Article 2 (d) applies who are engaged for a Article 4 The third paragraph of Article 14 is replaced by the following : 'Not less than one month before the expiry of the probationary period, a report shall be made on the ability of the member of the temporary staff to perform the duties pertaining to his post and also on his conduct and efficiency in the service. This report shall be communicated to the person concerned, who shall have the right to submit his comments in writing. A member of the temporary staff whose work has not proved adequate to justify his retention in his post shall be dismissed. A report on the probationary member of tempo ­ rary staff may be made at any time during the probationary period if his work is proving obviously inadequate. The report shall be commu ­ (') OJ No C 127, 14. 5. 1984, p. 134. 0 OJ No L 56, 4. 3 . 1968, p. 1 . (3) OJ No L 51 , 21 . 2. 1985, p. 6. No L 154/2 Official Journal of the European Communities 13. 6. 85 nicated to the person concerned, who shall have the right to submit his comments in writing. On the basis of the report, the authority authorized to conclude contracts of engagement may decide to dismiss the member of the temporary staff before the end of the probationary period by giving him one month's notice ; the period of service may not, however, exceed the normal probationary period. A dismissed member of the temporary staff shall be entitled to compensation equal to one-third of his basic salary per month of probation completed.' Article 5 calculated by reference to the basic salary for his grade and step.' Article 6 Article 1 8 is replaced by the following : 'Article 18 A member of the temporary staff who is called up for military service, alternative services or reserve , training or who is recalled to serve in the armed forces shall be assigned leave for national service ; for temporary staff engaged for a fixed period such leave may ir » no circumstances exceed the duration of the contract. A member of the temporary staff who is called up for military service or alternative service shall cease to receive his remuneration but shall retain his right under these conditions of employment to advancement to a higher step. He shall also retain his right to retirement pension if, after completing his military service or alternative service, he pays up his pension contributions retroactively. A member of the temporary staff who is called up for reserve training or who is recalled to service in the armed forces shall, during the period of training or recall, continue to receive his remune ­ ration subject to deduction of an amount equal to his service pay.' Article 7 In Article 20, the fifth paragraph and the scale of basic monthly salaries shall be deleted. In Article 1-7 : - (a) the second sentence in the first paragraph is replaced by the following : The authority referred to in the first paragraph of Article 6 shall determine the length of such leave, which shall not exceed one-quarter of the length of time already worked by the servant or :  three months if the servant's seniority is less than four years ;  six months in all other cases.' ; (b) the following paragraphs shall be added : "While a member of the temporary staff is on unpaid leave his membership of the social security scheme provided for in Article 28 shall be suspended. However, a member of the temporary staff who provides evidence that he cannot be covered by any other public scheme of insurance against the risks referred to in Article 28 may, not later than one month following that in which unpaid leave begins, apply to continue to be covered in accor ­ dance with that Article, provided that he bears half the cost of the contributions required to cover the risks referred to in Article 28 for the duration of his leave ; the contributions shall be calculated by reference to his last basic salary. Moreover, a member of the temporary staff to whom Article 2 (c) or (d) applies who proves that he cannot acquire pension rights under another pension scheme may apply to continue to acquire further pension rights throughout the period of unpaid leave, provided that he bears the cost of a contribution equal to three times the rate laid down in Article 41 : the contributions shall be Article 8 In Article 24 (3), 'Bfrs 5 000' in the first indent is replaced by 'Bfrs 37 000' and 'Bfrs 3 000' in the second indent is replaced by 'Bfrs 22 000'. Article 9 The following sentence is added to Article 25 : 'However, a member of the temporary staff who is engaged for a fixed period of less than 12 months, or who is deemed by the authority referred to in the first paragraph of Article 6 to be engaged for an equivalent period if his contract is for an indefi ­ nite period, and who furnishes evidence that it is impossible for him to continue to live in his place of residence shall be entitled to the daily subsis ­ tence allowance for the duration of his contract or for a maximum of one year.' 13 . 6 . 85 Official Journal of the European Communities No L 154/3 Article 10 In the first paragraph of Article 28 the first sentence is replaced by the following : 'Articles 72 and 73 of the Staff Regulations, concerning sickness and accident cover, shall apply by analogy to temporary staff during the period of employment, during sick leave and during the periods of unpaid leave referred to in Articles 11 and 17 in accordance with the conditions laid down therein ; Article 72 of the Staff Regulations, concerning sickness cover, shall apply by analogy to temporary staff in receipt of invalidity pension and to recipients of a survivor's pension.' Article 11 In Article 47 ( 1 ) (b) the following sentence is inserted after the second sentence : 'For temporary staff whose contracts have been renewed, the said period of notice shall not be less than one month per year of service, with a minimum of one month and a maximum of six months.' Article 12 Article 48 is replaced by the following : 'Article 48 Employment, whether for a fixed or for an indefi ­ nite period, may be terminated by the institution without notice : (a) during or at the end of the probationary period in accordance with Article 14 ; (b) if the servant ceases to satisfy the requirements of Article 1 2 (2) (a) and (d) ; however, if the servant ceases to satisfy the requirements of Article 12 (2) (d), his contract may be termi ­ nated only in accordance with Article 33 ; (c) if the servant is unable to resume his duties at the end of a period of paid sick leave as provided for in Article 16. In such case, the servant shall receive an allowance equal to this basic salary, plus family allowances at the rate of two days per month of service completed.' Transitional provision Article 13 This Regulation shall apply, with effect from 1 January 1985, to temporary staff in service when this Regulation come into force . Final provision Article 14 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 10 June 1985. For the Council The President M. FIORET